Citation Nr: 1022570	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-14 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for back and neck problems. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 RO decision, which denied 
a claim for service connection for neck and back problems.

In October 2007, a local hearing was held at the 
Indianapolis, Indiana RO.  A transcript of that proceeding 
has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
back and neck problems.  After a thorough review of the 
Veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of this claim.

The Board notes that a supplemental statement of the case 
(SSOC) was issued in June 2008 with respect to this issue.  
In July 2008, the Veteran submitted medical literature 
regarding osteoarthritis from Mayo Clinic.  No additional 
SSOC was issued, and this issue was certified to the Board in 
August 2008. 

According to pertinent regulatory criteria, a SSOC will be 
issued and furnished to a Veteran and his or her 
representative, following the receipt of additional pertinent 
evidence after a statement of the case (SOC) or the most 
recent SSOC has been issued and before the appeal is 
certified and transferred to the Board.  38 C.F.R. § 19.37(a) 
(2009).  The medical literature submitted by the Veteran is 
relevant to the Veteran's claim, and it is incumbent upon the 
RO through the AMC to review the evidence and issue an 
appropriate SSOC.  As such, this issue must be remanded.

Additionally, as this issue is already being remanded, the 
Board will take this opportunity to conduct any additional 
development that may ultimately be necessary to adjudicate 
the Veteran's claim.  Specifically, the Veteran asserted at 
his October 2007 local hearing that he complained to his 
family doctor, Dr. F. B. in Clay City, Indiana, in the summer 
of 1970 of pains in his neck.  VA has an obligation under the 
Veterans Claims Assistance Act of 2000 (VCAA) to assist 
claimants in obtaining evidence, to include relevant records 
from private medical care providers.  38 C.F.R. § 3.159 
(2009).  Therefore, an attempt must be made to locate these 
private treatment records.  

If, and only if, new, relevant medical records are located, 
the RO/AMC should afford the Veteran a new VA examination for 
the proper assessment of his claim, based on a complete 
review of the claims file.  38 U.S.C.A. § 5103A (West 2002).  
The examiner should determine whether he has a current 
diagnosis of a neck or back disability that was incurred in 
or aggravated by his active duty.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (if the medical evidence of record 
is insufficient, the Board is free to supplement the record 
by seeking an advisory opinion or ordering a medical 
examination).

Accordingly, the case is REMANDED for the following action:

1.	Request the Veteran provide sufficient 
information, and if necessary, 
authorization to enable the RO to 
obtain any additional pertinent 
evidence not currently of record, to 
specifically include any possible 
private treatment records documenting 
complaints of neck or back pain from 
the Veteran's family doctor, Dr. F. B. 
in Clay City, Indiana, from the summer 
of 1970.  The RO should also invite the 
Veteran to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his 
ultimate responsibility to submit. 
Associate any records received, 
including negative responses, with the 
claims file. 

2.	If, and only if, new, relevant medical 
records are located, schedule the 
Veteran for an appropriate VA 
examination to determine whether he has 
a current neck or back disability.  All 
appropriate tests and studies should be 
performed and all clinical findings 
reported in detail.  The claims file 
should be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been reviewed.  
Additionally, the examiner should 
elicit from the Veteran a history of 
his symptoms and onset relating to his 
claimed back and neck disability.  
After reviewing the file, examining the 
Veteran, and noting his reported 
history of symptoms, the examiner 
should provide a diagnosis for any back 
or neck disability shown to be present 
and provide an opinion as to whether 
any current disability is at least as 
likely as not related to the Veteran's 
active duty service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

3.	Then, readjudicate the Veteran's claim 
for service connection for back and 
neck problems.  In particular, review 
any evidence that was submitted since 
the June 2008 SSOC.  If the benefit 
sought on appeal remains denied, he 
should be provided a SSOC.  After the 
Veteran and his representative have 
been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


